Title: To Benjamin Franklin from Esther Smith, 4 September 1780
From: Smith, Esther
To: Franklin, Benjamin


Sir.London the 4 Septr. 1780
I intreat you to Pardon the liberty I have taken in Addressing you, and Beg your Patience, while I explain the reason of my Temerity. I have a worthy Husband, a Resolve Smith who has the Happiness of being employed in the Service of his Country in the Civil line of Life. His dwelling at Philadelphia, from whom I can get no intelligence although I have wrote by many ways. But I have now an opportunity by a Gentleman on whom I can depend to deliver this, if he should be so happy as to be admitted to the Honor of an Interview. If it is not too great a Favor would be very Thankful you would be pleased to forward the inclosed.
I am with the greatest Respect Sir Your most Obedient Humble Servant
Esther Smith
 
Notation: Esther Smith. London sept. 4. 80
